



Exhibit 10.6
AMENDMENT 2019-1
TO THE
SECOND AMENDED AND RESTATED
ARAMARK SAVINGS INCENTIVE RETIREMENT PLAN
 
AMENDMENT 2019-1 to the Second Amended and Restated ARAMARK Savings Incentive
Retirement Plan (the “Plan”) by Aramark Services, Inc. (the “Company”), a
subsidiary of ARAMARK Corporation (the “Corporation”).


WHEREAS, the Company maintains the Plan for the benefit of its eligible
employees;


WHEREAS, the Board of Directors of the Corporation (the “Board”) approved an
amendment to the Plan in January 2019 for a special one-time discretionary
contribution for the plan year ended September 30, 2019 to certain eligible
employees and delegated authority to the Executive Vice President, Human
Resources (the “EVP, HR”) to execute appropriate documentation evidencing the
approval of the special one-time contribution; and


WHEREAS, the Board approved an amendment to the Plan in November 2019 for a
special one-time discretionary contribution for the period beginning October 1,
2019 and ending December 31, 2019 to certain eligible employees that formerly
participated in the Avendra, LLC 401(k) Retirement Plan and delegated authority
to the EVP, HR to execute appropriate documentation evidencing the approval of
the special one-time contribution.


NOW, THEREFORE, the Plan is hereby amended as follows (new text in italics):


1.
Article I is amended by adding the following new definition in alphabetical
order:



“‘Special Contributions’ means, for each Participant, the Company’s
contributions made pursuant to Section 4.1(b).”


2.
Article IV is retitled as “COMPANY CONTRIBUTIONS”



3.
Sections 4.1 and 4.2 are amended in their entirety to read as follows (new text
in italics):



“4.1    Company Contributions.


(a) Amount of Matching Contributions. As soon as administratively practicable
after the end of each Plan Year, ARAMARK may make a discretionary matching
contribution (“Matching Contributions”) to the Matching Contributions Accounts
of Sharing Participants of between a minimum of 25% and a maximum of 75% of such
Sharing Participants’ Salary Deferrals for such Plan Year, excluding:
(i) Salary Deferrals made by the Sharing Participant prior to such Sharing
Participant’s completion of one Year of Service;
(ii) Salary Deferrals in excess of the first 6% of a Participant’s Compensation
for any payroll period; and


1

--------------------------------------------------------------------------------





(iii) Salary Deferrals in excess of the maximum elective deferrals permitted
under a qualified cash or deferred plan pursuant to Section 401(g) of the Code
for the calendar year in which the Plan Year ends.
The percentage of Salary Deferrals on which the amount of Matching Contributions
is to be based shall be the matching percentage contributed by ARAMARK to the
Retirement Savings Plan for the same Fiscal Year.
(b)    Amount of the Special Contributions. As soon as administratively
practicable after the end of the Plan Year ended September 30, 2019, ARAMARK
shall contribute to the Matching Contributions Accounts of eligible Sharing
Participants (as described in Section 4.2(b)) a Special Contribution in an
amount up to 50% of each Sharing Participant’s Salary Deferrals under Section
3.1(a) made for the Plan Year ended September 30, 2019, subject to the
exclusions set forth in (i), (ii) and (iii) of Section 4.1(a) above, provided
that the aggregate amount of the Special Contribution to all Eligible Employees
in the Plan, the Aramark Retirement Savings Plan for Salaried Employees, the
Aramark Hourly 401(k) Plan, the Aramark Uniform and Career Apparel Group
Retirement Savings Plan and the Avendra, LLC 401(k) Retirement Plan shall not
exceed an amount of up to $25 million or such lesser cap as is determined by the
Chairman, President and CEO (the “Cap”) (where Special Contributions to Eligible
Employees in the Avendra, LLC 401(k) Retirement Plan are determined for the
purpose of this limit based on Salary Deferrals (i) for the 2019 Plan Year, (ii)
as of September 30, 2019, (iii) with such amount projected to December 31, 2019
based on enrollment as of September 30, 2019), and each Eligible Employee’s
Special Contribution will be reduced by a percentage of the dollar amount of
such Eligible Employee’s Special Contribution equal to the percentage by which
the Cap is exceeded, subject to any applicable non-discrimination testing
requirements. In addition, as soon as administratively practicable in 2020,
ARAMARK shall contribute to the Matching Contributions Accounts of eligible
Sharing Participants who are former participants in the Avendra, LLC 401(k)
Retirement Plan and became Participants in the Plan effective January 1, 2019, a
Special Contribution in an amount up to 50% of each such Sharing Participant’s
Salary Deferrals under Section 3.1(a) made for the period beginning October 1,
2019 and ending December 31, 2019, subject to the exclusions set forth in (i),
(ii) and (iii) of Section 4.1(a) above and included in the formula above for
purposes of applying the Cap described in the preceding sentence. Capitalized
terms in this Section 4.1(b) shall have the meanings assigned to them in this
Section 4.1(b) or in the applicable plan referenced in this Section 4.1(b).


4.2    Allocations to Participants.


(a)    Allocations of Matching Contributions. Matching Contributions made with
respect to a Plan Year shall be credited only to the Matching Contributions
Account of each Participant who is a Sharing Participant for the Plan Year based
upon the Participant’s Salary Deferral for such Plan Year.




2

--------------------------------------------------------------------------------





(b)    Allocations of the Special Contributions. Special Contributions under
Section 4.1(b) with respect to Salary Deferrals made for the Plan Year ended
September 30, 2019 shall be credited only to the Matching Contributions Account
of each Participant who participated in the Plan for the Plan Year ended
September 30, 2019, is a Sharing Participant for the Plan Year ended September
30, 2019 and is eligible to receive a Matching Contribution under Section 4.1(a)
for the Plan Year ended September 30, 2019 based upon the Participant’s Salary
Deferrals for such Plan Year. In addition, Special Contributions under Section
4.1(b) with respect to Salary Deferrals made for the period beginning October 1,
2019 and ending December 31, 2019 (the “Period”) by former participants in the
Avendra, LLC 401(k) Retirement Plan who became Participants in the Plan
effective January 1, 2019 shall be credited only to the Matching Contributions
Account of each such Participant who participated in the Plan for the Period, is
a Sharing Participant for the Period, and is eligible to receive a Matching
Contribution under Section 4.1(a) for the Plan Year ended September 30, 2019
based upon the Participant’s Salary Deferrals for such Plan Year.


4.
The reference to “Matching Contributions” in Section 5.1 shall be replaced with
“Matching Contributions and/or Special Contributions.”



5.
In all respects not amended, the Plan is hereby ratified and affirmed.









[SIGNATURE PAGE FOLLOWS]


3

--------------------------------------------------------------------------------







    
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
indicated below.




ARAMARK SERVICES, INC.




By:     /s/ Lynn B. McKee            


Title: Executive Vice President, Human Resources


Date:     11/25/2019                    


4